Case: 20-40089     Document: 00515792990         Page: 1     Date Filed: 03/23/2021




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                        March 23, 2021
                                  No. 20-40089                           Lyle W. Cayce
                                Summary Calendar                              Clerk


   Abelino Hernandez,

                                                           Plaintiff—Appellant,

                                       versus

   Emmanuel Egwe; Timothy Myers,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                       for the Eastern District of Texas
                            USDC No. 9:19-CV-168


   Before Jones, Barksdale, and Stewart, Circuit Judges.
   Per Curiam:*
          Proceeding pro se and in forma pauperis, Abelino Hernandez, Texas
   prisoner # 1954219, challenges the dismissal, for failure to state a claim and
   as frivolous under 28 U.S.C. §§ 1915(e)(2)(B)(ii) and (i), of his complaint
   pursuant to 42 U.S.C. § 1983.        Hernandez maintains he suffered an


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-40089        Document: 00515792990        Page: 2    Date Filed: 03/23/2021




                                    No. 20-40089


   unconstitutional deprivation of property when Officer Egwe violated prison
   procedure for packing inmate property, resulting in the theft of several of
   Hernandez’ possessions.
          Adopting a magistrate judge’s report and recommendation, the
   district court dismissed Hernandez’ complaint for failure to state a claim and
   as frivolous under 28 U.S.C. §§ 1915(e). Because the court referred to both
   statutory provisions, our review is de novo. See Samford v. Dretke, 562 F.3d
674, 678 (5th Cir. 2009). A claim is frivolous if it lacks any arguable basis in
   law or fact. Id.
          Hernandez is prevented by the Parratt-Hudson doctrine from
   pursuing a confiscation-of-property claim pursuant to § 1983. See Parratt v.
   Taylor, 451 U.S. 527, 541–44 (1981), overruled in part on other grounds, Daniels
   v. Williams, 474 U.S. 327, 328 (1986); Hudson v. Palmer, 468 U.S. 517, 533
   (1984). Parratt and Hudson, considered together, hold when plaintiff alleges
   a deprivation of property without due process of law “by the negligent or
   intentional actions of a state officer that are random and unauthorized”, a
   post-deprivation tort cause of action in state law is sufficient to satisfy due-
   process requirements. Sheppard v. Louisiana Bd. of Parole, 873 F.2d 761, 763
   (5th Cir. 1989) (citation and internal quotation marks omitted) (emphasis in
   original). Hernandez’ complaint alleged the deprivation of his property was
   random and unauthorized by applicable prison procedure, and he does not
   dispute the court’s finding in this regard. Accordingly, Texas has adequate
   post-deprivation remedies—such as the tort of conversion—for the
   confiscation of a prisoner’s property. Murphy v. Collins, 26 F.3d 541, 543–44
   (5th Cir. 1994) (“A state’s failure to follow its own procedural regulations
   does not constitute a violation of due process . . . if constitutional minima
   have nevertheless been met.”) (cleaned up).




                                          2
Case: 20-40089      Document: 00515792990          Page: 3    Date Filed: 03/23/2021




                                    No. 20-40089


          The district court’s dismissal of Hernandez’ complaint counts as one
   strike under 28 U.S.C. § 1915(g). See Alexander v. Tex. Dep’t of Crim. Just.,
   951 F.3d 236, 241 (5th Cir. 2020). The instant appeal is similarly meritless
   and is, therefore, dismissed as frivolous and counts as a second strike. See
   5th Cir. R. 42.2. Hernandez is warned: if he accumulates three strikes,
   he will no longer be allowed to proceed in forma pauperis in any civil action or
   appeal filed while he is incarcerated or detained in any facility unless he is
   under imminent danger of serious bodily injury. See 28 U.S.C. § 1915(g).
          DISMISSED; Strike warning ISSUED.




                                          3